                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2     elizabeth.deeley@lw.com
                       505 Montgomery Street, Suite 2000
                   3   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   4   Facsimile: +1.415.395.8095

                   5    Daniel R. Gherardi (CA Bar No. 317771)
                         daniel.gherardi@lw.com
                   6   140 Scott Drive
                       Menlo Park, CA 94025
                   7   Telephone: +1.650.328.4600
                       Facsimile: +1.650.463.2600
                   8

                   9   Attorneys for Nominal Defendant
                       Facebook, Inc.
               10

               11
                                                    UNITED STATES DISTRICT COURT
               12
                                               NORTHERN DISTRICT OF CALIFORNIA
               13
                                                       SAN FRANCISCO DIVISION
               14

               15
                       NATALIE OCEGUEDA, derivatively on          CASE NO. 3:20-cv-04444-LB
               16      behalf of FACEBOOK, INC.,

               17                      Plaintiff,                 NOMINAL DEFENDANT FACEBOOK,
                                                                  INC.’S CERTIFICATION OF INTERESTED
               18            vs.                                  ENTITIES OR PERSONS PURSUANT TO
                                                                  CIVIL LOCAL RULE 3-15
               19      MARK ZUCKERBERG, SHERYL
                       SANDBERG, MARC ADREESSEN,
               20      ANDREW W. HOUSTON, ERSKINE B.
                       BOWLES, JEFFREY D. ZIENTS, SUSAN
               21      DESMOND-HELLMANN, NANCY
                       KILLEFER, TRACEY T. TRAVIS,
               22      ROBERT M. KIMMITT, REED HASTINGS,
                       PETER A. THIEL, and DOES 1-30,
               23
                                       Defendants.,
               24
                            -and-
               25
                       FACEBOOK, INC.,
               26
                                       Nominal Defendant.
               27

               28
                                                                     FACEBOOK’S CERTIFICATION OF INTERESTED
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                        ENTITIES OR PERSONS
                                                                                     CASE NO. 3:20-cv-04444-LB
                   1   TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:
                   2          Pursuant to Civil Local Rule 3-15, Nominal Defendant Facebook, Inc. (“Facebook”)
                   3   certifies that, other than the named parties in this action, it knows of no persons, associations of
                   4   persons, firms, partnerships, corporations (including parent corporations), or other entities that
                   5   have either: (i) a financial interest in the subject matter in controversy or in a party to the
                   6   proceeding; or (ii) any other kind of interest that could be substantially affected by the outcome
                   7   of the proceeding.
                   8

                   9   Dated: August 19, 2020                             Respectfully submitted,
               10                                                         LATHAM & WATKINS LLP
               11

               12                                                         By /s/ Elizabeth L. Deeley
                                                                          Elizabeth L. Deeley (CA Bar No. 230798)
               13                                                            elizabeth.deeley@lw.com
                                                                          505 Montgomery Street, Suite 2000
               14                                                         San Francisco, California 94111-6538
                                                                          Telephone: +1.415.391.0600
               15                                                         Facsimile: +1.415.395.8095
               16                                                         Daniel R. Gherardi (CA Bar No. 317771)
                                                                             daniel.gherardi@lw.com
               17                                                         140 Scott Drive
                                                                          Menlo Park, CA 94025
               18                                                         Telephone: +1.650.328.4600
                                                                          Facsimile: +1.650.463.2600
               19

               20                                                         Attorneys for Nominal Defendant
                                                                          Facebook, Inc.
               21

               22

               23

               24

               25

               26

               27

               28
                                                                                FACEBOOK’S CERTIFICATION OF INTERESTED
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             1                       ENTITIES OR PERSONS
                                                                                                CASE NO. 3:20-cv-04444-LB
